Title: From Thomas Jefferson to Nicolas Gouin Dufief, 20 January 1804
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


               
                  Sir
                  Washington Jan. 20. 1804.
               
               I am desirous to obtain two copies of the New testament in Greek or Greek & Latin, both of the same edition exactly; and two others in English, both also of the same edition; and all four of the same format, that they may admit being bound up together. the format to be either 8vo. or 12mo. but the latter of preference. will you be so good as to endeavor to procure these for me? Accept my salutations and best wishes.
               
                  Th: Jefferson
               
            